DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/05/2021 has been entered.
 	Claims 52, 54-76 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 57 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 63 is indefinite for recitation in line 4 of “the amino acid sequence of SEQ ID NO: 11 or 14”. However, SEQ ID NO: 11 and 14 are nucleic acid sequences. Amending the claim to recite “the amino acid sequence encoded by the polynucleotide sequence of SEQ ID NO: 11 or 14” would obviate this rejection.

Claim Rejections - 35 USC § 101
Claims 52, 54-55, 57, 61-63, 65-67, 69 and 76 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the protein of claims 52 comprising one or more active mutations reads upon a product of nature whereby active mutations arise naturally and result in protein modification absent the hand of man. For example, the art recited in the rejections under 35 USC 102(a)(1) below reveals a naturally occurring isoform of tomato CENP-C found in tomato variety “Heinz 1706” and in the CENP-C from Arabidopsis arenosa having the features recited in instant claims 52, 54-55, 57, 61-63, 65-67, 69 and 76; wherein the limitation of claim 76 only further limits SEQ ID NO: 4 of claim 52. 
This rejection is maintained for the reasons of record set forth in the Official action mailed 10/16/2020. Applicant’s arguments filed 1/19/2021 have been considered but are not deemed persuasive.
Applicant asserts that the CENPC isoform X1 is an error is not persuasive because the X1 isoform is not merely a sequencing error but has support from evidence which includes similarity 
In addition, Applicants evidence provided only shows sequence information for CENP-C from varieties or species other than the ‘Heinz 1706’. Further, Applicants assertion that the claim is free of naturally occurring variants is not persuasive because the active mutations are unspecified and could be any sequence comprising any mutation relative to any sequence having at least 75 sequence identity to SEQ ID NO: 2-4 or 15-19. In addition, the active mutation between position 552 and 553 of the ‘native’ polypeptide is due to a naturally occurring splicing variant (with respect to intron 6 of the tomato genomic sequence) that gives rise to the indel between amino acid positions 552 and 553 of SEQ ID NO: 2 similar to the indel observed when comparing the CENP-C from Arabidopsis thaliana to that of Arabidopsis arenosa (see Talbert, P.B. et al. Journal of Biology (2004) on page 12 left column 1st paragraph). The reference sequence at nucleotide sequence positions 1786-1788 (the glutamine codon) comprise an A and G at positions 1787 and 1788 respectively which function as the alternative splice site that when spliced forms the splice junction which eliminates the indel in Arabidopsis thaliana (see underlined-bold and capitalized sequences in the NCBI reference sequence below and the A. Arenosa alignment with SEQ ID NO: 16 below.
NCBI Reference Sequence: XM_010320256.1   PLN 19-NOV-2014
LOCUS XM_010320256 2615 bp mRNA linear 
DEFINITION PREDICTED: Solanum lycopersicum uncharacterized 
LOC543949 (LOC543949), transcript variant X1, mRNA. 
ACCESSION XM_010320256 VERSION XM_010320256.1 
DBLINK BioProject: PRJNA66163 
KEYWORDS RefSeq. 

ORGANISM Solanum lycopersicum Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta; Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae; Pentapetalae; asterids; lamiids; Solanales; Solanaceae; Solanoideae; Solaneae; Solanum; Lycopersicon. 
COMMENT MODEL REFSEQ: This record is predicted by automated computational analysis. This record is derived from a genomic sequence (NW_004194320.1) annotated using gene prediction method: Gnomon, supported by mRNA and EST evidence. 
Also see: Documentation of NCBI's Annotation Process 
[WARNING] On Nov 22, 2016 this sequence was replaced by XM_010320256.2. ##Genome-Annotation-Data-START## Annotation Provider :: NCBI Annotation Status :: Full annotation Annotation Version :: Solanum lycopersicum Annotation Release 101 Annotation Pipeline :: NCBI eukaryotic genome annotation pipeline Annotation Software Version :: 6.1 Annotation Method :: Best-placed RefSeq; Gnomon Features Annotated :: Gene; mRNA; CDS; ncRNA ##Genome-Annotation-Data-END## FEATURES Location/Qualifiers source 1..2615 
/organism="Solanum lycopersicum" 
/mol_type="mRNA" 
/cultivar="Heinz 1706" 
/db_xref="taxon:4081" 
/chromosome="3" gene 1..2615 
/gene="LOC543949" 
/note="Derived by automated computational analysis using gene prediction method: Gnomon. 
Supporting evidence includes similarity to: 1 mRNA, 8 ESTs, 2 Proteins, and 100
coverage of the annotated genomic feature by RNAseq alignments, including 91 samples with support for all annotated introns" 
/db_xref="GeneID:543949" 
CDS 129..2261 
/gene="LOC543949" 
/codon_start=1 
/product="uncharacterized protein 
LOC543949 isoform X1" 
/protein_id="XP_010318558.1" 
/db_xref="GeneID:543949" 
/translation="MVNEALISDPVDPLHSLAGLSLLPTTVRVSTGASVSVDSKDLES IHNFMKSMETKGPGLLEEAREIVDNGAELLNTKFTSFIRSKGIDGDLAIKGKEKVQER RPGLGRKRARFSLKPSTSQPTVSIAPRLDIDQLSDPVEFFSVAEKLEVAEKEIERQKG GSIHDPDVNNPPANARRRRPGILGKSVKYKHRFSSSQPENDDAFISSQETLEDDILVE HGSQLPEELHGLNVELQEAELTGPIKKSENRINKILDELLSGSGEDLDRDMAVSKLQE QLKIKPIELGTLCIPEFPVTGKFDGKALGERIQKPSKFFLEIAELVKSATEGTPSSHK QHEESPASKLASPTPPKSPFGSLSLLKKKLMQSNPLRDPFSPLNIDLQSEHPDWSAKK KSQCVNNNVGPIESRGCENTNIMVPLRGSDLVHEQPIEKNPGRDSVKTGPNGSRSGME QHNGYDDIDANTNDNLNMRNVDSHHESDGLDKVKDDSVIKNVLKALQGLETKSYIDCQ KLQDSEVLAETLPSLQAQGKAVDTANYTIETAVEDFGSTEIDPL Q VDNMLPETAPSAE QDHYFEDSVKDLNSDQLNSVGVEVPSRDVRPKFPEMSPQHHKQAKDKQQKAKELAVGR RERKHLSSRPSLADAGTSFESGVRRSKRMKTRPLEYWKGERLLYGRVDEGLKLVGLKY ISPGKGSFKVKSYIPDDYKDLVDLAARY" 

1    ctcgtccctc tctcccgctc agtcccaatt ttcaaaatta aaataaagaa aaaataagga 
61   aaatcatccg cttcacacat atggtgtgct ctttctagtt cctgaaactt ccaacccctt 

181  ccggactttc tctactccca acaacagtta gggtttccac cggcgcctca gtatcagtag 
241  actccaaaga cctagagtca attcacaatt tcatgaagtc catggaaacc aagggtcctg 
301  ggctcttgga ggaggctagg gaaattgtgg ataacggtgc ggagcttttg aataccaagt 
361  ttacaagttt catacgatct aaaggcattg atggggatct tgcaatcaag ggaaaggaga 
421  aggtccagga gagaagacca ggacttgggc gtaaaagggc tcgattttcc ctcaagccta 
481  gtacaagtca acctactgtc agcatagctc ctcgtttaga tattgatcaa ctatcagatc 
541  cagtggaatt tttctcagtt gctgaaaagc tagaagttgc tgagaaggaa atagaaagac 
601  agaaaggtgg cagtatccat gatccagatg tgaataatcc cccagccaat gctcggcgtc 
661  gtcgaccagg catcttgggc aaatcggtga agtataagca ccgtttctca tcctcccagc 
721  ctgagaatga tgatgcattt atatcatctc aagagacatt ggaggatgat attctggtgg 
781  aacatggttc tcagttgcca gaagagctcc atggcctcaa tgttgaacta caagaagcag 
841  aactcacagg gccaataaag aaatcagaaa acagaatcaa caagatactg gatgaattac 
901  tgtctggtag tggtgaagat ctagaccggg acatggcagt atccaaattg caagagcagt 
961  tgaagatcaa gcccattgaa ctaggaactt tatgtattcc tgagttccct gtgactggaa 
1021 agtttgatgg taaggctctt ggagagagaa ttcagaagcc tagtaagttt tttttggaga 
1081 tagcggagtt ggttaaaagt gcaactgagg gaacgccatc ctctcacaaa cagcatgaag 
1141 aaagtcctgc cagtaaatta gcatcaccca ctccaccaaa aagtccattt ggttcattgt 
1201 ctttgttgaa aaagaaactt atgcagtcaa atccactgag agatcctttt tcgcctctca 
1261 acattgatct gcaatcagag catccagatt ggtccgcgaa gaagaaatca caatgtgtaa 
1321 ataataatgt tggacctatt gaatctcgtg gttgtgaaaa tacaaatatt atggtccctt 
1381 taagaggttc agacttagtg catgagcaac caattgaaaa gaatccaggc agagatagtg 
1441 taaaaactgg gccaaatgga tctcgatctg gaatggagca acataatggc tatgatgata 
1501 ttgatgccaa tactaacgac aacttaaata tgagaaatgt ggattcccac catgagtctg 
1561 atgggcttga caaagtgaaa gatgattcag ttataaagaa tgttttgaag gctctacaag 
1621 gtcttgagac caaatcctac attgactgtc aaaagctgcA Ggatagtgaa gttcttgctg 
1681 aaacactacc ttctcttcaa gcccaaggaa aagctgtcga tacagccaat tataccatag 
1741 aaacagctgt tgaggatttt ggatcaactg aaattgatcc gctgcaggtt gacaatatgc 
1801 taccagaaac agcgccttct gcagaacaag atcattactt tgaggattct gtcaaagact 
1861 taaatagtga tcaattgaac tcagtgggag ttgaagttcc ttctagagac gtgagaccta 
1921 aatttccgga gatgagccct cagcatcaca agcaggcaaa agataagcaa cagaaagcaa 
1981 aggaacttgc tgttggaagg cgtgaaagaa aacatctttc ttctaggcca agtctagcag 
2041 atgctggcac atcatttgaa agtggggtta gacgaagcaa acgaatgaag acaaggcctt 
2101 tggaatattg gaaaggcgaa agattattat atggacgggt tgatgagggt ttgaagcttg 
2161 ttggcttgaa atacatctct ccgggaaagg gatcatttaa ggtgaagtct tacattcctg 
2221 atgactacaa agacctagtt gatttggcag ctcgctattg attttctaac agcatcgatg 
2281 gatgggttag ctttctggat cttgtcccat gcttcagttt tataaacaaa tgtagcgtaa 
2341 tgtacccgag gtaggtttat aacattgtga gccttgaatt attatcttta atttgttgag 
2401 cgctgttggt ccatatattg attatcccaa gagcaaatga cttcacagtg cttcagacac 
2461 ttttgttgac ctgttaattg aggaaactac aaggccaacc tgtaacagcg aagggctctg 
2521 ttttgtttct gtgttactga cttactgtat catatttgtt agttgttcat gtttgtgcat 
2581 ttttgatatg gaaaagtggt ccttttggct ccaga

RESULT 4
Q66LI7_ARAAE
ID   Q66LI7_ARAAE            Unreviewed;       710 AA.
AC   Q66LI7;
DT   11-OCT-2004, integrated into UniProtKB/TrEMBL.
DT   11-OCT-2004, sequence version 1.
DT   05-JUN-2019, entry version 21.
DE   SubName: Full=CENP-C {ECO:0000313|EMBL:AAU04611.1};
OS   Arabidopsis arenosa (Sand rock-cress) (Cardaminopsis arenosa).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
OC   Pentapetalae; rosids; malvids; Brassicales; Brassicaceae; Camelineae;
OC   Arabidopsis.
OX   NCBI_TaxID=38785 {ECO:0000313|EMBL:AAU04611.1};
RN   [1] {ECO:0000313|EMBL:AAU04611.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Leaf {ECO:0000313|EMBL:AAU04611.1};
RX   PubMed=15345035; DOI=10.1186/jbiol11;
RA   Talbert P.B., Bryson T.D., Henikoff S.;
RT   "Adaptive evolution of centromere proteins in plants and animals.";
RL   J. Biol. 3:18.1-18.17(2004).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; AY693778; AAU04611.1; -; mRNA.
DR   GO; GO:0000776; C:kinetochore; IEA:InterPro.
DR   GO; GO:0019237; F:centromeric DNA binding; IEA:InterPro.
DR   GO; GO:0051382; P:kinetochore assembly; IEA:InterPro.
DR   InterPro; IPR028386; CENP-C/Mif2/cnp3.
DR   PANTHER; PTHR16684; PTHR16684; 1.
PE   2: Evidence at transcript level;
FT   REGION       28     51       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   REGION      105    124       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   REGION      145    176       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   REGION      309    408       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   REGION      436    461       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   REGION      492    623       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   COMPBIAS    145    162       Polar. {ECO:0000256|MobiDB-lite:Q66LI7}.
FT   COMPBIAS    313    335       Polar. {ECO:0000256|MobiDB-lite:Q66LI7}.
FT   COMPBIAS    363    384       Polar. {ECO:0000256|MobiDB-lite:Q66LI7}.
FT   COMPBIAS    385    408       Polyampholyte. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   COMPBIAS    492    510       Polar. {ECO:0000256|MobiDB-lite:Q66LI7}.
FT   COMPBIAS    529    551       Polar. {ECO:0000256|MobiDB-lite:Q66LI7}.
FT   COMPBIAS    558    577       Polyampholyte. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   COMPBIAS    592    623       Polyampholyte. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
SQ   SEQUENCE   710 AA;  79534 MW;  4B567AD8BD47EDFA CRC64;

  Query Match             83.1%;  Score 3016.5;  DB 53;  Length 710;
  Best Local Similarity   82.6%;  
  Matches  598;  Conservative   46;  Mismatches   55;  Indels   25;  Gaps    8;




Qy          1 MADXSRSSSLE-DDPLHAYSGLSLFPRTLKSLSNPL--PPPLXQSEDLQQTHTLLESMPF 57
              |||:||||||: :||| |||||||||||||||||||  ||||:|||||||||||| ||||
Db          1 MADVSRSSSLDAEDPLQAYSGLSLFPRTLKSLSNPLPPPPPLHQSEDLQQTHTLLRSMPF 60

Qy         58 EIQKEHQEQAKAILEDVNVDVKLNPIPNKRERRPGLDRKRKSFSLXLTTSQPPPVAPSFD 117
              |:| ||||||||||||:||||||||||||||||||||||||||||:||:|||||||||||
Db         61 EVQNEHQEQAKAILEDMNVDVKLNPIPNKRERRPGLDRKRKSFSLNLTSSQPPPVAPSFD 120

Qy        118 PSKYPKPEDYFAAYDKFELANREWQKQTGSSVIDTQQNPPSRRPRRPGIPGRKRGPYKHT 177
               ||||:|||:|| ||||||||||||||||||||||||||||||||||||||||| |::||
Db        121 GSKYPRPEDFFAEYDKFELANREWQKQTGSSVIDTQQNPPSRRPRRPGIPGRKRRPFEHT 180

Qy        178 YTDSYFTDAINLEASEKENPIPSEQSLEXTTAAHVTTXDREVDDSTVDTDKDLNNILTEL 237
              :||||||||||||||:||||| ||| ||:||||||||:||||||||||||||||||| :|
Db        181 FTDSYFTDAINLEASDKENPIASEQCLERTTAAHVTTVDREVDDSTVDTDKDLNNILKKL 240

Qy        238 LACSXDELEGDAAVKLLEXRLQIKPFN-EKFDIPXFQDVRXMDLKASGSNPSNRKSALSX 296
              || |:|||||||||||||: |||:  | ||| ||:|||||:|:||||||||||||| ||:
Db        241 LASSRDELEGDAAVKLLEDHLQIESLNVEKFSIPEFQDVRKMNLKASGSNPSNRKS-LSD 299

Qy        297 IQNLLKGINRDAVRKNSHSPSP---KHFSSPNPPEDQFSFPDIHNLLPGDQQPSEVDIQP 353
              |||:||| :| | |||||||||   ||||||||| ||||||||||||||||||||||:||
Db        300 IQNILKGTHRVAGRKNSHSPSPQTRKHFSSPNPPVDQFSFPDIHNLLPGDQQPSEVDVQP 359

Qy        354 AKDLNIGSSXAXDADKDIPNTSPSNVGTVDVASPFNSSVQKSSGEDDS-THSGIHRSHSS 412
                             ||| |||||||||||||||||:||:| | ||||  ||||||||  
Db        360 LA-------------KDIANTSPSNVGTVDVASPFNNSVEKRSDEDDSHIHSGIHRSHLR 406

Qy        413 RDGNADNCVDDSITNINSATLEVNVDMQTKGKEGDVPMSESGANRNTGRRENDADINEET 472
               ||| | || |||:| ||| |||||||:| ||| ||||||||||||||:|||| ||||||
Db        407 PDGNVDICVMDSISNRNSAMLEVNVDMRTTGKEVDVPMSESGANRNTGQRENDIDINEET 466

Qy        473 DYLEXLAEYASXEVTRPFTVEEDSIPYQQGESSKSPNRAPEQYNTMDGSFEHAEHIQGQH 532
               :||:||||||:| |||||||||||||||| || ||||||||||||||  ||||| || |
Db        467 GHLEMLAEYASKEATRPFTVEEDSIPYQQGTSSNSPNRAPEQYNTMDGPSEHAEHNQGLH 526

Qy        533 EEENXNTDTACGLQVENAQEVHNSSHKQTNKRRKRGSSDSNMKKRSKTVHXETGGDKQMK 592
              ||||:|||:| |||    ||||||||||||| |||||||||:||||||||:||||| |||
Db        527 EEENVNTDSASGLQENALQEVHNSSHKQTNKLRKRGSSDSNVKKRSKTVHGETGGDPQMK 586

Qy        593 TLPHESGAKKQTKXKSNEREEKKQK---KTVTREXKLFSRRKSLAAAGTKMEGGVRRSTR 649
              ||||||| |||||:||||||||| |   ||:|||:|||||||||||||||||||||||||
Db        587 TLPHESGVKKQTKRKSNEREEKKPKNTRKTLTREGKLFSRRKSLAAAGTKMEGGVRRSTR 646

Qy        650 IKSRPLEYWRGERFLYGRIHESLTTVIGIKYASPGKGKXDKRASKVKSFVSDDYKELVDF 709
              |||||||||:|||||||||||||||||||||||||:||:| || ||||||||:|||||||
Db        647 IKSRPLEYWKGERFLYGRIHESLTTVIGIKYASPGEGKSDVRACKVKSFVSDEYKELVDF 706

Qy        710 AALH 713
              || |
Db        707 AASH 710


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 52, 54-55, 61-63, 65-67, 69 and 76 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by NCBI Reference Sequence: XM_010320256.1; LOC543949 (LOC543949), transcript variant X1, mRNA 19-NOV-2014 in light of NCBI Reference Sequence: XM_004235650; (LOC543949), transcript variant X2, mRNA, 19-NOV-2014.
This rejection is maintained for the reasons of record set forth in the Official action mailed 10/16/2020. Applicant’s arguments filed 1/19/2021 have been considered but are not deemed persuasive.
Applicants assert that the NCBI reference sequence is an erroneous sequence is not persuasive because the active mutation between amino acid position 552 and 553 of the ‘native’ Heinz 1706 CENP-C polypeptide is due to a splicing variant arising from alternative splicing of intron #6 that gives rise to the indel between amino acid positions 552 and 553 of SEQ ID NO: 2. This is presented below in the protein sequence showing the indel Q; and reference sequence (XM_010320256.1 ) at nucleotide sequence positions 1786, 1787 and 1788 comprising the CAG glutamine codon wherein the AG of the codon would function as the other splice site that when 
The claims are broadly drawn to any plant derived CENP-C polypeptide having one or more active mutations in a protein having at least 75% sequence identity to SEQ ID NO: 2, 3, 4, 15, 16, 17, 18, or 19; wherein an active mutation includes a mutation between amino acid residues 552 and 553 of SEQ ID NO: 2; and wherein the limitation of claim 76 only further limits SEQ ID NO: 4 of claim 52.
NCBI Reference Sequence: XM_010320256.1 teaches a Solanum esculentum sequence comprising E548, I549, D550, P551, L552, Q V553, DNMLPETA see sequence below.
NCBI Reference Sequence: XM_010320256.1   PLN 19-NOV-2014
LOCUS XM_010320256 2615 bp mRNA linear 
DEFINITION PREDICTED: Solanum lycopersicum uncharacterized 
LOC543949 (LOC543949), transcript variant X1, mRNA. 
ACCESSION XM_010320256 VERSION XM_010320256.1 
DBLINK BioProject: PRJNA66163 
KEYWORDS RefSeq. 
SOURCE Solanum lycopersicum (Lycopersicon esculentum) 
ORGANISM Solanum lycopersicum Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta; Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae; Pentapetalae; asterids; lamiids; Solanales; Solanaceae; Solanoideae; Solaneae; Solanum; Lycopersicon. 
COMMENT MODEL REFSEQ: This record is predicted by automated computational analysis. This record is derived from a genomic sequence (NW_004194320.1) annotated using gene 
Also see: Documentation of NCBI's Annotation Process 
[WARNING] On Nov 22, 2016 this sequence was replaced by XM_010320256.2. ##Genome-Annotation-Data-START## Annotation Provider :: NCBI Annotation Status :: Full annotation Annotation Version :: Solanum lycopersicum Annotation Release 101 Annotation Pipeline :: NCBI eukaryotic genome annotation pipeline Annotation Software Version :: 6.1 Annotation Method :: Best-placed RefSeq; Gnomon Features Annotated :: Gene; mRNA; CDS; ncRNA ##Genome-Annotation-Data-END## FEATURES Location/Qualifiers source 1..2615 
/organism="Solanum lycopersicum" 
/mol_type="mRNA" 
/cultivar="Heinz 1706" 
/db_xref="taxon:4081" 
/chromosome="3" gene 1..2615 
/gene="LOC543949" 
/note="Derived by automated computational analysis using gene prediction method: Gnomon. 
Supporting evidence includes similarity to: 1 mRNA, 8 ESTs, 2 Proteins, and 100
coverage of the annotated genomic feature by RNAseq alignments, including 91 samples with support for all annotated introns" 
/db_xref="GeneID:543949" 
CDS 129..2261 
/gene="LOC543949" 
/codon_start=1 
/product="uncharacterized protein 
LOC543949 isoform X1" 
/protein_id="XP_010318558.1" 
/db_xref="GeneID:543949" 
/translation="MVNEALISDPVDPLHSLAGLSLLPTTVRVSTGASVSVDSKDLES IHNFMKSMETKGPGLLEEAREIVDNGAELLNTKFTSFIRSKGIDGDLAIKGKEKVQER RPGLGRKRARFSLKPSTSQPTVSIAPRLDIDQLSDPVEFFSVAEKLEVAEKEIERQKG GSIHDPDVNNPPANARRRRPGILGKSVKYKHRFSSSQPENDDAFISSQETLEDDILVE HGSQLPEELHGLNVELQEAELTGPIKKSENRINKILDELLSGSGEDLDRDMAVSKLQE QLKIKPIELGTLCIPEFPVTGKFDGKALGERIQKPSKFFLEIAELVKSATEGTPSSHK QHEESPASKLASPTPPKSPFGSLSLLKKKLMQSNPLRDPFSPLNIDLQSEHPDWSAKK KSQCVNNNVGPIESRGCENTNIMVPLRGSDLVHEQPIEKNPGRDSVKTGPNGSRSGME QHNGYDDIDANTNDNLNMRNVDSHHESDGLDKVKDDSVIKNVLKALQGLETKSYIDCQ KLQDSEVLAETLPSLQAQGKAVDTANYTIETAVEDFGSTEIDPL Q VDNMLPETAPSAE QDHYFEDSVKDLNSDQLNSVGVEVPSRDVRPKFPEMSPQHHKQAKDKQQKAKELAVGR RERKHLSSRPSLADAGTSFESGVRRSKRMKTRPLEYWKGERLLYGRVDEGLKLVGLKY ISPGKGSFKVKSYIPDDYKDLVDLAARY" 

1    ctcgtccctc tctcccgctc agtcccaatt ttcaaaatta aaataaagaa aaaataagga 
61   aaatcatccg cttcacacat atggtgtgct ctttctagtt cctgaaactt ccaacccctt 
121  attggaag at ggtgaacgaa gctcttatct ccgatccggt ggatcctctc cacagccttg 
181  ccggactttc tctactccca acaacagtta gggtttccac cggcgcctca gtatcagtag 
241  actccaaaga cctagagtca attcacaatt tcatgaagtc catggaaacc aagggtcctg 
301  ggctcttgga ggaggctagg gaaattgtgg ataacggtgc ggagcttttg aataccaagt 
361  ttacaagttt catacgatct aaaggcattg atggggatct tgcaatcaag ggaaaggaga 
421  aggtccagga gagaagacca ggacttgggc gtaaaagggc tcgattttcc ctcaagccta 
481  gtacaagtca acctactgtc agcatagctc ctcgtttaga tattgatcaa ctatcagatc 
541  cagtggaatt tttctcagtt gctgaaaagc tagaagttgc tgagaaggaa atagaaagac 
601  agaaaggtgg cagtatccat gatccagatg tgaataatcc cccagccaat gctcggcgtc 
661  gtcgaccagg catcttgggc aaatcggtga agtataagca ccgtttctca tcctcccagc 
721  ctgagaatga tgatgcattt atatcatctc aagagacatt ggaggatgat attctggtgg 
781  aacatggttc tcagttgcca gaagagctcc atggcctcaa tgttgaacta caagaagcag 
841  aactcacagg gccaataaag aaatcagaaa acagaatcaa caagatactg gatgaattac 
901  tgtctggtag tggtgaagat ctagaccggg acatggcagt atccaaattg caagagcagt 
961  tgaagatcaa gcccattgaa ctaggaactt tatgtattcc tgagttccct gtgactggaa 
1021 agtttgatgg taaggctctt ggagagagaa ttcagaagcc tagtaagttt tttttggaga 
1081 tagcggagtt ggttaaaagt gcaactgagg gaacgccatc ctctcacaaa cagcatgaag 
1141 aaagtcctgc cagtaaatta gcatcaccca ctccaccaaa aagtccattt ggttcattgt 
1201 ctttgttgaa aaagaaactt atgcagtcaa atccactgag agatcctttt tcgcctctca 
1261 acattgatct gcaatcagag catccagatt ggtccgcgaa gaagaaatca caatgtgtaa 
1321 ataataatgt tggacctatt gaatctcgtg gttgtgaaaa tacaaatatt atggtccctt 
1381 taagaggttc agacttagtg catgagcaac caattgaaaa gaatccaggc agagatagtg 
1441 taaaaactgg gccaaatgga tctcgatctg gaatggagca acataatggc tatgatgata 
1501 ttgatgccaa tactaacgac aacttaaata tgagaaatgt ggattcccac catgagtctg 
1561 atgggcttga caaagtgaaa gatgattcag ttataaagaa tgttttgaag gctctacaag 
1621 gtcttgagac caaatcctac attgactgtc aaaagctgcq ggatagtgaa gttcttgctg 
1681 aaacactacc ttctcttcaa gcccaaggaa aagctgtcga tacagccaat tataccatag 
1741 aaacagctgt tgaggatttt ggatcaactg aaattgatcc gctg CAG gtt gacaatatgc 
1801 taccagaaac agcgccttct gcagaacaag atcattactt tgaggattct gtcaaagact 
1861 taaatagtga tcaattgaac tcagtgggag ttgaagttcc ttctagagac gtgagaccta 
1921 aatttccgga gatgagccct cagcatcaca agcaggcaaa agataagcaa cagaaagcaa 
1981 aggaacttgc tgttggaagg cgtgaaagaa aacatctttc ttctaggcca agtctagcag 
2041 atgctggcac atcatttgaa agtggggtta gacgaagcaa acgaatgaag acaaggcctt 
2101 tggaatattg gaaaggcgaa agattattat atggacgggt tgatgagggt ttgaagcttg 
2161 ttggcttgaa atacatctct ccgggaaagg gatcatttaa ggtgaagtct tacattcctg 
2221 atgactacaa agacctagtt gatttggcag ctcgctattg a ttttctaac agcatcgatg 
2281 gatgggttag ctttctggat cttgtcccat gcttcagttt tataaacaaa tgtagcgtaa 
2341 tgtacccgag gtaggtttat aacattgtga gccttgaatt attatcttta atttgttgag 
2401 cgctgttggt ccatatattg attatcccaa gagcaaatga cttcacagtg cttcagacac 
2461 ttttgttgac ctgttaattg aggaaactac aaggccaacc tgtaacagcg aagggctctg 
2521 ttttgtttct gtgttactga cttactgtat catatttgtt agttgttcat gtttgtgcat 
2581 ttttgatatg gaaaagtggt ccttttggct ccaga 

s 52, 54-55, 57, 61-63, 65-67, 69 and 76 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Talbert, P.B. et al. Journal of Biology (2004) Vol. 13, no. 18; pages 1-17.
The claims are broadly drawn to any plant derived CENP-C polypeptide having one or more active mutations in a protein having at least 75% sequence identity to SEQ ID NO: 2, 3, 4, 15, 16, 17, 18, or 19; wherein an active mutation includes a mutation relative to a mutation between amino acid residues 552 and 553 of SEQ ID NO: 2; wherein the limitation of claim 76 only further limits SEQ ID NO: 4 of claim 52.
Below is a sequence search result of SEQ ID NO: 16 showing 83% sequence identity to a naturally occurring CENP-C from Arabidopsis arenosa; and an alignment of CENP-C of [Arabidopsis arenosa] AAU04611.1 and [Arabidopsis thaliana] OAP19519.1 showing the indel of a Q at the position that correlates to the Solanum lycopersicum 552-553 indel relative to SEQ ID NO: 2 as broadly recited in the instant claims.
RESULT 4
Q66LI7_ARAAE
ID   Q66LI7_ARAAE            Unreviewed;       710 AA.
AC   Q66LI7;
DT   11-OCT-2004, integrated into UniProtKB/TrEMBL.
DT   11-OCT-2004, sequence version 1.
DT   05-JUN-2019, entry version 21.
DE   SubName: Full=CENP-C {ECO:0000313|EMBL:AAU04611.1};
OS   Arabidopsis arenosa (Sand rock-cress) (Cardaminopsis arenosa).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
OC   Pentapetalae; rosids; malvids; Brassicales; Brassicaceae; Camelineae;
OC   Arabidopsis.
OX   NCBI_TaxID=38785 {ECO:0000313|EMBL:AAU04611.1};
RN   [1] {ECO:0000313|EMBL:AAU04611.1}
RP   NUCLEOTIDE SEQUENCE.
RC   TISSUE=Leaf {ECO:0000313|EMBL:AAU04611.1};
RX   PubMed=15345035; DOI=10.1186/jbiol11;
RA   Talbert P.B., Bryson T.D., Henikoff S.;
RT   "Adaptive evolution of centromere proteins in plants and animals.";
RL   J. Biol. 3:18.1-18.17(2004).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; AY693778; AAU04611.1; -; mRNA.
DR   GO; GO:0000776; C:kinetochore; IEA:InterPro.
DR   GO; GO:0019237; F:centromeric DNA binding; IEA:InterPro.

DR   InterPro; IPR028386; CENP-C/Mif2/cnp3.
DR   PANTHER; PTHR16684; PTHR16684; 1.
PE   2: Evidence at transcript level;
FT   REGION       28     51       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   REGION      105    124       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   REGION      145    176       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   REGION      309    408       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   REGION      436    461       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   REGION      492    623       Disordered. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   COMPBIAS    145    162       Polar. {ECO:0000256|MobiDB-lite:Q66LI7}.
FT   COMPBIAS    313    335       Polar. {ECO:0000256|MobiDB-lite:Q66LI7}.
FT   COMPBIAS    363    384       Polar. {ECO:0000256|MobiDB-lite:Q66LI7}.
FT   COMPBIAS    385    408       Polyampholyte. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   COMPBIAS    492    510       Polar. {ECO:0000256|MobiDB-lite:Q66LI7}.
FT   COMPBIAS    529    551       Polar. {ECO:0000256|MobiDB-lite:Q66LI7}.
FT   COMPBIAS    558    577       Polyampholyte. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
FT   COMPBIAS    592    623       Polyampholyte. {ECO:0000256|MobiDB-lite:
FT                                Q66LI7}.
SQ   SEQUENCE   710 AA;  79534 MW;  4B567AD8BD47EDFA CRC64;

  Query Match             83.1%;  Score 3016.5;  DB 53;  Length 710;
  Best Local Similarity   82.6%;  
  Matches  598;  Conservative   46;  Mismatches   55;  Indels   25;  Gaps    8;



Qy          1 MADXSRSSSLE-DDPLHAYSGLSLFPRTLKSLSNPL--PPPLXQSEDLQQTHTLLESMPF 57
              |||:||||||: :||| |||||||||||||||||||  ||||:|||||||||||| ||||
Db          1 MADVSRSSSLDAEDPLQAYSGLSLFPRTLKSLSNPLPPPPPLHQSEDLQQTHTLLRSMPF 60

Qy         58 EIQKEHQEQAKAILEDVNVDVKLNPIPNKRERRPGLDRKRKSFSLXLTTSQPPPVAPSFD 117
              |:| ||||||||||||:||||||||||||||||||||||||||||:||:|||||||||||
Db         61 EVQNEHQEQAKAILEDMNVDVKLNPIPNKRERRPGLDRKRKSFSLNLTSSQPPPVAPSFD 120

Qy        118 PSKYPKPEDYFAAYDKFELANREWQKQTGSSVIDTQQNPPSRRPRRPGIPGRKRGPYKHT 177
               ||||:|||:|| ||||||||||||||||||||||||||||||||||||||||| |::||
Db        121 GSKYPRPEDFFAEYDKFELANREWQKQTGSSVIDTQQNPPSRRPRRPGIPGRKRRPFEHT 180

Qy        178 YTDSYFTDAINLEASEKENPIPSEQSLEXTTAAHVTTXDREVDDSTVDTDKDLNNILTEL 237
              :||||||||||||||:||||| ||| ||:||||||||:||||||||||||||||||| :|
Db        181 FTDSYFTDAINLEASDKENPIASEQCLERTTAAHVTTVDREVDDSTVDTDKDLNNILKKL 240

Qy        238 LACSXDELEGDAAVKLLEXRLQIKPFN-EKFDIPXFQDVRXMDLKASGSNPSNRKSALSX 296
              || |:|||||||||||||: |||:  | ||| ||:|||||:|:||||||||||||| ||:
Db        241 LASSRDELEGDAAVKLLEDHLQIESLNVEKFSIPEFQDVRKMNLKASGSNPSNRKS-LSD 299

Qy        297 IQNLLKGINRDAVRKNSHSPSP---KHFSSPNPPEDQFSFPDIHNLLPGDQQPSEVDIQP 353
              |||:||| :| | |||||||||   ||||||||| ||||||||||||||||||||||:||
Db        300 IQNILKGTHRVAGRKNSHSPSPQTRKHFSSPNPPVDQFSFPDIHNLLPGDQQPSEVDVQP 359

Qy        354 AKDLNIGSSXAXDADKDIPNTSPSNVGTVDVASPFNSSVQKSSGEDDS-THSGIHRSHSS 412
                             ||| |||||||||||||||||:||:| | ||||  ||||||||  
Db        360 LA-------------KDIANTSPSNVGTVDVASPFNNSVEKRSDEDDSHIHSGIHRSHLR 406


               ||| | || |||:| ||| |||||||:| ||| ||||||||||||||:|||| ||||||
Db        407 PDGNVDICVMDSISNRNSAMLEVNVDMRTTGKEVDVPMSESGANRNTGQRENDIDINEET 466

Qy        473 DYLEXLAEYASXEVTRPFTVEEDSIPYQQGESSKSPNRAPEQYNTMDGSFEHAEHIQGQH 532
               :||:||||||:| |||||||||||||||| || ||||||||||||||  ||||| || |
Db        467 GHLEMLAEYASKEATRPFTVEEDSIPYQQGTSSNSPNRAPEQYNTMDGPSEHAEHNQGLH 526

Qy        533 EEENXNTDTACGLQVENAQEVHNSSHKQTNKRRKRGSSDSNMKKRSKTVHXETGGDKQMK 592
              ||||:|||:| |||    ||||||||||||| |||||||||:||||||||:||||| |||
Db        527 EEENVNTDSASGLQENALQEVHNSSHKQTNKLRKRGSSDSNVKKRSKTVHGETGGDPQMK 586

Qy        593 TLPHESGAKKQTKXKSNEREEKKQK---KTVTREXKLFSRRKSLAAAGTKMEGGVRRSTR 649
              ||||||| |||||:||||||||| |   ||:|||:|||||||||||||||||||||||||
Db        587 TLPHESGVKKQTKRKSNEREEKKPKNTRKTLTREGKLFSRRKSLAAAGTKMEGGVRRSTR 646

Qy        650 IKSRPLEYWRGERFLYGRIHESLTTVIGIKYASPGKGKXDKRASKVKSFVSDDYKELVDF 709
              |||||||||:|||||||||||||||||||||||||:||:| || ||||||||:|||||||
Db        647 IKSRPLEYWKGERFLYGRIHESLTTVIGIKYASPGEGKSDVRACKVKSFVSDEYKELVDF 706

Qy        710 AALH 713
              || |
Db        707 AASH 710

Alignment of arenosa (top) vs thaliana (bottom)
Query  1    MADVSRSSSL-DAEDPLQAYSGLSLFPRTLKSLSNPLPPPPPLHQSEDLQQTHTLLRSMP  59
            MADVSRSSSL   EDPLQAYSGLSLFPRTLKSLSNPLPP    +QSEDLQQTHTLL+SMP
Sbjct  1    MADVSRSSSLYTEEDPLQAYSGLSLFPRTLKSLSNPLPPS---YQSEDLQQTHTLLQSMP  57


Query  60   FEVQNEHQEQAKAILEDMNVDVKLNPIPNKRERRPGLDRKRKSFSLNLTSSQPPPVAPSF  119
            FE+Q+EHQEQAKAILED++VDV+LNPIPNKRERRPGLDRKRKSFSL+LT+SQPPPVAPSF
Sbjct  58   FEIQSEHQEQAKAILEDVDVDVQLNPIPNKRERRPGLDRKRKSFSLHLTTSQPPPVAPSF  117

Query  120  DGSKYPRPEDFFAEYDKFELANREWQKQTGSSVIDTQQNPPSRRPRRPGIPGRKRRPFEH  179
            D SKYPR EDFFA YDKFELANREWQKQTGSSVID Q+NPPSRRPRRPGIPGRKRRPF+ 
Sbjct  118  DPSKYPRSEDFFAAYDKFELANREWQKQTGSSVIDIQENPPSRRPRRPGIPGRKRRPFKE  177

Query  180  TFTDSYFTDAINLEASDKENPIASEQCLERTTAAHVTTVDREVDDSTVDTDKDLNNILKK  239
            +FTDSYFTD INLEAS+KE PIASEQ LER TAAHVTTVDREVDDSTVDTDKDLNN+LK 
Sbjct  178  SFTDSYFTDVINLEASEKEFPIASEQSLERATAAHVTTVDREVDDSTVDTDKDLNNVLKD  237

Query  240  LLASSRDELEGDAAVKLLEDHLQIESLNVEKFSIPEFQDVRKMNLKASGSNPSNRKSLSD  299
            LLA SR+ELEGD A+KLLE+ LQI+  N+EKFSIPEFQDVRK+NLKASGSNP NRKSLSD
Sbjct  238  LLACSREELEGDGAIKLLEERLQIKPFNIEKFSIPEFQDVRKVNLKASGSNPPNRKSLSD  297

Query  300  IQNILKGTHRVAGRKNSHSPSPQTRKHFSSPNPPVDQFSFPDIHNLLPGDQQPSEVDVQP  359
            IQNILKGT+RVA RKNSHSPSPQT KHFSSPNPPVDQFSFPDIHNLLPGDQQP E++VQP
Sbjct  298  IQNILKGTNRVAVRKNSHSPSPQTIKHFSSPNPPVDQFSFPDIHNLLPGDQQPCEINVQP  357

Query  360  LAKDIANTSPSNVGTVDVASPFNNSVEKRSDEDDSHIHSGIHRSHLRPDGNVDICVMDSI  419
            +AKDI NTSP+NVGTVDVASPFN+SVEKRS EDDSHIHSGIHRSHL PDGN DICVMDSI
Sbjct  358  IAKDIPNTSPTNVGTVDVASPFNDSVEKRSGEDDSHIHSGIHRSHLSPDGNPDICVMDSI  417

Query  420  SNRNSAMLEVNVDMRTTGKEVDVPMSESGANRNTGQRENDIDINEETGHLEMLAEYASKE  479
            SNR+SAML+ NVDMRT GKEVDVPMSESGANRNTG REND DINEET +LE LAE ASKE
Sbjct  418  SNRSSAMLQKNVDMRTKGKEVDVPMSESGANRNTGDRENDADINEETDNLERLAECASKE  477

Query  480  ATRPFTVEEDSIPYQQGTSSNSPNRAPEQYNTMDGPSEHAEHNQGLHEEENVNTDSASGL  539
             TRPFTVEEDSIPYQQG SS SPNRAPEQYNT+DG  EHAEHNQGLHEEENVNT SASGL
Sbjct  478  VTRPFTVEEDSIPYQQGASSKSPNRAPEQYNTIDGSLEHAEHNQGLHEEENVNTGSASGL  537

Query  540  QENALQEVHNSSHKQTNKLRKRGSSDSNVKKRSKTVHGETGGDPQMKTLPHESGVKKQTK  599
            Q     EVHNSSHKQTNK RKRGSSDSNVKKRSKTVHGETGGD QMKTLPHES  KKQTK
Sbjct  538  QVENAPEVHNSSHKQTNKRRKRGSSDSNVKKRSKTVHGETGGDKQMKTLPHESIAKKQTK  597

Query  600  RKSNEREEKKPKNTRKTLTREGKLFSRRKSLAAAGTKMEGGVRRSTRIKSRPLEYWKGER  659
             KSNEREEKKPK   KTLT EGKLFSRRKSLAAAGTKMEGGVRRSTRIKSRPLEYW+GER
Sbjct  598  GKSNEREEKKPK---KTLTHEGKLFSRRKSLAAAGTKMEGGVRRSTRIKSRPLEYWRGER  654

Query  660  FLYGRIHESLTTVIGIKYASPGEGKSDVRACKVKSFVSDEYKELVDFAASH  710
            FLYGRIHESLTTVIGIKYASPGEGK D RA KVKSFVSDEYK+LVDFAA H
Sbjct  655  FLYGRIHESLTTVIGIKYASPGEGKRDSRASKVKSFVSDEYKKLVDFAALH  705



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 52, 54-58, 61-63 and 65-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for plants having endogenous sequences of at least 75% sequence identity to SEQ ID NO: 2, 3, or 4 altered to , does not reasonably provide enablement for the broadly claimed unspecified variants comprising at least 75% sequence identity to SEQ ID NO: 2, 3, 4, or 15-19; or variants comprising at least 75% sequence identity to SEQ ID NO: 15-19 that also incorporate CENPC-552_553insH-D554K-N555Y, or CENPC-M556V.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to an unspecified CENPC protein having one or more unspecified mutations including unspecified variants having at least 75% sequence identity to any one of SEQ ID NO: 2, 3, 4, or 15-19 wherein an unspecified mutation or portion of said mutations or variants may be further found within a double haploid inducer domain represented by SEQ ID NO: 5 or 6; nucleotide coding sequences and methods of making and selecting a plant having an active CENP-C mutation thereof; and mutagenized and/or transformed plants thereby.

The unpredictability in taking a modification from one genus of plants and introducing the same modifications into a distantly related genus of plants and expecting the same desired haploid induction activity when the region is undergoing active selection giving rise to species specific effects.  This is evident in the cotton CENP-C UniProtKB A0A0D2RTA8 that shows a valine (V) at a position in the 638 amino acid sequence of CENP-C from Gossypium raimondi that corresponds to the methionine (M) at M556 of the inducer domain of SEQ ID NO: 4. In addition, UniProtKB A0A0D2RTA8 also comprises the polypeptide sequence of SEQ ID NO: 1. However, there is no indication that this line of cotton plants shows any haploid induction.
A0A0D2RTA8_GOSRA
ID   A0A0D2RTA8_GOSRA        Unreviewed;       638 AA.
AC   A0A0D2RTA8;
DT   29-APR-2015, integrated into UniProtKB/TrEMBL.
DT   29-APR-2015, sequence version 1.
DT   05-JUN-2019, entry version 15.
DE   SubName: Full=Uncharacterized protein {ECO:0000313|EMBL:KJB35094.1};
GN   ORFNames=B456_006G099900 {ECO:0000313|EMBL:KJB35094.1};
OS   Gossypium raimondii (New World cotton).
OC   Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
OC   Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
OC   Pentapetalae; rosids; malvids; Malvales; Malvaceae; Malvoideae;
OC   Gossypium.
OX   NCBI_TaxID=29730 {ECO:0000313|EMBL:KJB35094.1, ECO:0000313|Proteomes:UP000032304};
RN   [1] {ECO:0000313|EMBL:KJB35094.1, ECO:0000313|Proteomes:UP000032304}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RX   PubMed=23257886; DOI=10.1038/nature11798;
RA   Paterson A.H., Wendel J.F., Gundlach H., Guo H., Jenkins J., Jin D.,
RA   Llewellyn D., Showmaker K.C., Shu S., Udall J., Yoo M.J., Byers R.,
RA   Chen W., Doron-Faigenboim A., Duke M.V., Gong L., Grimwood J.,
RA   Grover C., Grupp K., Hu G., Lee T.H., Li J., Lin L., Liu T.,
RA   Marler B.S., Page J.T., Roberts A.W., Romanel E., Sanders W.S.,
RA   Szadkowski E., Tan X., Tang H., Xu C., Wang J., Wang Z., Zhang D.,
RA   Zhang L., Ashrafi H., Bedon F., Bowers J.E., Brubaker C.L., Chee P.W.,
RA   Das S., Gingle A.R., Haigler C.H., Harker D., Hoffmann L.V., Hovav R.,
RA   Jones D.C., Lemke C., Mansoor S., ur Rahman M., Rainville L.N.,
RA   Rambani A., Reddy U.K., Rong J.K., Saranga Y., Scheffler B.E.,
RA   Scheffler J.A., Stelly D.M., Triplett B.A., Van Deynze A.,
RA   Vaslin M.F., Waghmare V.N., Walford S.A., Wright R.J., Zaki E.A.,
RA   Zhang T., Dennis E.S., Mayer K.F., Peterson D.G., Rokhsar D.S.,

RT   "Repeated polyploidization of Gossypium genomes and the evolution of
RT   spinnable cotton fibres.";
RL   Nature 492:423-427(2012).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; CM001745; KJB35092.1; -; Genomic_DNA.
DR   EMBL; CM001745; KJB35093.1; -; Genomic_DNA.
DR   EMBL; CM001745; KJB35094.1; -; Genomic_DNA.
DR   RefSeq; XP_012484915.1; XM_012629461.1.
DR   RefSeq; XP_012484916.1; XM_012629462.1.
DR   RefSeq; XP_012484917.1; XM_012629463.1.
DR   EnsemblPlants; KJB35092; KJB35092; B456_006G099900.
DR   EnsemblPlants; KJB35093; KJB35093; B456_006G099900.
DR   EnsemblPlants; KJB35094; KJB35094; B456_006G099900.
DR   GeneID; 105799095; -.
DR   Gramene; KJB35092; KJB35092; B456_006G099900.
DR   Gramene; KJB35093; KJB35093; B456_006G099900.
DR   Gramene; KJB35094; KJB35094; B456_006G099900.
DR   KEGG; gra:105799095; -.
DR   OMA; DAREISH; -.
DR   OrthoDB; 1286357at2759; -.
DR   Proteomes; UP000032304; Chromosome 6.
DR   GO; GO:0000776; C:kinetochore; IEA:InterPro.
DR   GO; GO:0019237; F:centromeric DNA binding; IEA:InterPro.
DR   GO; GO:0051382; P:kinetochore assembly; IEA:InterPro.
DR   InterPro; IPR028386; CENP-C/Mif2/cnp3.
DR   PANTHER; PTHR16684; PTHR16684; 2.
PE   4: Predicted;
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Complete proteome {ECO:0000313|Proteomes:UP000032304};
KW   Reference proteome {ECO:0000313|Proteomes:UP000032304}.
FT   REGION        1     45       Disordered. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
FT   REGION       69     94       Disordered. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
FT   REGION      265    333       Disordered. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
FT   REGION      352    385       Disordered. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
FT   REGION      437    469       Disordered. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
FT   REGION      497    572       Disordered. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
FT   COILED      140    160       {ECO:0000256|SAM:Coils}.
FT   COMPBIAS    265    297       Polar. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
FT   COMPBIAS    301    315       Polyampholyte. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
FT   COMPBIAS    359    374       Polar. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
FT   COMPBIAS    437    454       Polar. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
FT   COMPBIAS    455    469       Polyampholyte. {ECO:0000256|MobiDB-lite:
FT                                A0A0D2RTA8}.
SQ   SEQUENCE   638 AA;  70929 MW;  51BAB581CA901096 CRC64;

  Query Match             21.4%;  Score 777.5;  DB 49;  Length 638;
  Best Local Similarity   34.1%;  
  Matches  229;  Conservative  104;  Mismatches  237;  Indels  101;  Gaps   20;


              |  :|||| ||||||||||| ::||||||: | ||||:|:|| |||   :::| |:|||:
Db         11 ENPRERRPALGRKRARFSLKHNSSQPTVSLEPSLDIDKLNDPEEFFMAFDRIEKAKKEIQ 70

Qy        157 RQKGGSIHDPDVNNPPANARRRRPGILGKSVKYKHRFSSS-------QPENDDAFISSQE 209
              :| ||   : | |    :|| |||||  :|||||||:|:|         |       ||:
Db         71 KQTGGVPSNLDENAQSMDARPRRPGIARRSVKYKHRYSTSMSPVESFDEERCSPLCGSQQ 130

Qy        210 TLEDDILVEHGSQLPEELHGLNVELQEAELTGPIKKSENRINKILDELLSGSGEDLDRDM 269
                 | :|                || | :| | : |:|| ||::|| |||    : | | 
Db        131 EKSDPVL----------------ELAE-KLAGSVAKAENNINQLLDHLLS---SNYDGDE 170

Qy        270 AVSKLQEQLKIKPIELGTLCIPEFPVTGKFDGKALGERIQKPSKFFLEIAELVKSATEGT 329
              ||| |:|:|:|||::|  :|:|:     : | ||  | : ||      |::|:|  :: |
Db        171 AVSLLKERLQIKPVDLDKICLPDLQDIRRIDLKASKENLTKPRN---SISDLMKGISKRT 227

Qy        330 PSSHKQHEESPASKLASPTPPKSPFGSLSLLKKKLMQSNPLRDPFSPLNID---LQSEHP 386
               :   :  |       ||||| |   |:|||||:  : | | | ||  :||   :::  |
Db        228 SN---RLAECSVHCSGSPTPPSS-LASVSLLKKQSSRFNVLNDQFSNDDIDRSPVRNASP 283

Qy        387 DWSAKKKSQCVNNNVGPIESRGCEN-----------------TNIMVPLRGSDLVHEQPI 429
                :  |:|  |     |  |   :                  |    ||    | ::  :
Db        284 MENTSKQSDQVGIEKEPSVSHCTDRRSPKQQSESFVHHLASPTPPRNPLASMSLQNKYVL 343

Qy        430 EKNP-----GRDSVKTGPNGSRSGME---QHNGYDDIDANTNDNLNMRN----------V 471
              : :|       |:::  | || | :|   : :   | :   | :  :|:           
Db        344 QLDPLSHPFPTDNIEKSPGGSASAVESIKKQSSQVDTEKERNVSQLLRSPILESNQTTTA 403

Qy        472 DSHHESDGLDKVKDDSVIKNVLKALQGLETKSYIDCQKLQD---SEVLAETLPSLQAQGK 528
              ::: | || |                ||  |   |  :  |   | | : :   |:  | 
Db        404 NANTELDGRD--------------FAGLFDKFVNDNDRRLDCGISAVSSGSQAGLENNGL 449

Qy        529 A---VDTANYTIETAVEDFGSTEIDPLVDNMLPETAPSAEQDHYFEDSVKDLNSDQLNSV 585
              :   ||| : |     |  |  |  ||   :      : |           : ||| |  
Db        450 SRPEVDTDSQT-RKPTEFGGRVEDIPLEAVVSAHVQLNVEGTTIVNSHTIQIESDQANPA 508

Qy        586 GVEVPSRDVRPKFPEMSPQHHKQAKDKQQKAKELAVGRRERKHLSSRPSLADAGTSFES- 644
                |    |   :  |   : |:| ::|: | |  |    :|: :| | ||| |||:|:: 
Db        509 MDEDHGMDGSSRAVESGQELHEQ-QNKKGKTKRSAHRVLKREEVSRRQSLAGAGTTFDTE 567

Qy        645 GVRRSKRMKTRPLEYWKGERLLYGRVDEGLK-LVGLKYISPGKG-----SFKVKSYIPDD 698
              | ||| |:::||||:||||| |||||   |  ::|:|| || |      : ||||:: |:
Db        568 GRRRSTRIRSRPLEFWKGERFLYGRVHSSLSTVIGIKYESPEKADGENPTLKVKSFVSDE 627

Qy        699 YKDLVDLAARY 709
              |||||:||||:
Db        628 YKDLVELAARF 638

In addition, another CENP-C from Arabidopsis arenosa has an indel between amino acid positions 552 and 553 yet appears to not have any haploid induction activity (Talbert, P.B. et al. Journal of Biology (2004) Vol. 13, no. 18; pages 1-17; see page 12 left column 1st paragraph).
Given the limited teaching and working examples in both the art and the specification, one of ordinary skill would need to perform undue trial and error experimentation and testing to 
Therefore, when considering the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, and since undue experimentation would be required to practice the claimed invention, the invention is not enabled throughout the broad scope of the claims.

Written Description
Claims 52, 54-58, 61-63 and 65-75 remain and new claim 76 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is maintained for the reasons of record set forth in the Official action mailed 10/16/2020. Applicant’s arguments filed 1/19/2021 have been considered but are not deemed persuasive.
Applicant asserts that a showing of haploid induction of all of the mutations in Table 1 obviates the rejection under 112(a) with respect to a showing of possession of the invention at the time of filing. This is not persuasive because in Table 1, Applicants have only described tomato specific active haploid inducing mutations of the endogenous tomato CENPC protein that were isolated from mutagenized tomato populations that natively comprised amino acid 
The claims are broadly drawn to an unspecified CENPC protein having one or more unspecified mutations including unspecified variants having at least 75% sequence identity to any one of SEQ ID NO: 2, 3, 4, or 15-19 wherein an unspecified mutation or portion of said mutations or variants may be further found within a double haploid inducer domain represented by SEQ ID NO: 5 or 6; nucleotide coding sequences and methods of making and selecting a plant having an active CENP-C mutation thereof; and mutagenized and/or transformed plants thereby.
	Applicants do not describe any other mutations or domains subject to mutagenesis in any endogenous CENP-C polypeptides that gave rise to a haploid inducer activity in any plants other than the plants comprising SEQ ID NO: 2, 3, or 4 altered to consist of CENPC-552_553insH-D554K-N555Y, or CENPC-M556V. 
In addition, Applicants do not describe SEQ ID NO: 15-19 as having a double haploid inducer domain represented by SEQ ID NO: 5 or 6; or any mutations anywhere in those polypeptides leading to haploid induction.  
The Federal Circuit has recently clarified the application of the written description requirement to inventions in the field of biotechnology. The court stated that, “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial See University of California v. Eli Lilly and Co., 119 F.3d 1559; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  
Applicants fail to describe a representative number of mutations in CENP-C polypeptides leading to a haploid inducer phenotype in a plant or a haploid inducer domain found consistently across all plant species as broadly claimed.  Applicants only describe SEQ ID NO: 3 and 4 having mutations CENPC-552_553insH-D554K-N555Y, and CENPC-M556V, or the corresponding mutations introduced into SEQ ID NO: 2 that when crossed with another plant would lead to the production of haploid progeny.  Furthermore, Applicants fail to describe structural features common to members of the claimed genus of haploid inducing CENPC proteins having one or more unspecified mutations including unspecified variants having at least 70% sequence identity to any one of SEQ ID NO: 2, 3, 4, or 15-19.  Hence, Applicants fail to meet either prong of the two-prong test set forth by Eli Lilly.  Furthermore, given the lack of description of the necessary elements essential for a functional ‘haploid induction domain’ and given the absence of conserved residues essential for a functional ‘haploid induction domain’ in the description of SEQ D NO: 5 and 6, it remains unclear what features identify a haploid induction domain as broadly claimed.  Since the genus of endogenous CENP-C polypeptides mutated for haploid induction activity has not been described by specific structural features, the specification fails to provide an adequate written description to support the breath of the claims.
Further, sequences that are 75% complementary to SEQ ID NO: 2, 3, 4, and 15-19 encompass naturally occurring allelic CENP-C variants and mutants of SEQ ID NO: 2, 3, 4, and 15-19, having no haploid induction activity, of which Applicant is not in possession.  

In addition, method claims 70-75 are directed to methods of making a plant either by modifying an endogenous plant CENP-C or by transformation with a modified CENP-C coding polynucleotide that when expressed heterologously in the transformed plant would induce formation of haploid progeny. As stated above the description of polynucleotides encoding CENP-C having an active haploid induction activity is limited to two examples both of which comprise alterations within a very narrowly defined segment of the coding region. Given the insufficient description for the sequences of the invention, methods thereof are also insufficiently described. See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds (in instant claims 70-75 the polypeptides encoded by the polynucleotides) was not adequate to describe compounds having the desired activity: without disclosure of which peptides, or polynucleotides from which species or varieties when altered in a specified fashion to have the desired characteristic, the claims fail to meet the description requirement of 35 U.S.C. 112(a).

	Claims 52, 54-58, 61-63 and 65-76 are rejected.
Claims 59, 60 and 64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/            Primary Examiner, Art Unit 1663